Title: Virginia Delegates in Congress to Samuel Nightingale, Jr., 30 December 1780
From: Virginia Delegates in Congress
To: Nightingale, Samuel, Jr.



Sr.
Philadelphia Dcr. 30th [1780]

Please to deliver to the Order of Monsr. de Touche, Commander in Chief of the Squadron of his Most Christian Majesty now at Rhode Island, the Arms, Amunition Cloathing Medcines and other Articles, imported in the Comite on account of the State of Virginia and oblige Sr.
Yr. most obedt. H. Sets
James Madison Junr.
Theok: Bland
